IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JANET LYNN WILLIAMSON )
RIDENHOUR, )
)

Plaintiff, )

)

v ) 1:17CV1041

)

ANDREW SAUL, )
Commissioner of Social Secutity,! )
)

Defendant. )

MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE

Plaintiff Janet Lynn Williamson Ridenhoutr (“Plaintiff”) brought this action pursuant
to Section 205(g) of the Social Security Act (the “Act”), as amended (42 U.S.C. § 405(g)), to
obtain judicial review of a final decision of the Commissioner of Social Security denying her
claim for Disability Insurance Benefits (“DIB”) under Title IT of the Act. The parties have
filed cross-motions for judgment, and the administrative record has been certified to the Coutt
for review. |
I. PROCEDURAL HISTORY

Plaintiff protectively filed her application for DIB on July 25, 2013, alleging a disability

onset date of April 1, 2012. (Tr. at 12, 154-55.)2 Her claim was denied initially (Ir. at 61-72,

 

1 Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this
suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).

2 Transcript citations refer to the Administrative Record [Doc. #10].
85-92), and that determination was upheld on reconsideration (Tr. at 73-84, 94-97).
Thereafter, Plaintiff requested an administrative hearing de novo before an Administrative
Law Judge (“ALJ”). (Ir. at 98-99.) Plaintiff attended the subsequent hearing September 29,
2016, along with her attorney and an impartial vocational expert. (Ir. at 12.) The ALJ
ultimately concluded that Plaintiff was not disabled within the meaning of the Act (I'r. at 22),
and, on September 18, 2017, the Appeals Council denied Plaintiff's request for review of that
decision; thereby making the AL]’s conclusion the Commissionet’s final decision for purposes
of judicial review (Tr. at 1-5).
II. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social security benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, “the
scope of [the] review of [such an administrative] decision . . . is extremely limited.” Frady v.

Harris, 646 F.2d 143, 144 (4th Cir. 1981). “The courts ate not to try the case de novo.”

 

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974). Instead, “a reviewing court must
uphold the factual findings of the ALJ [underlying the denial of benefits] if they are supported
by substantial evidence and wete reached through application of the correct legal standard.”
Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) Gnternal brackets omitted).
“Substantial evidence means ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mete
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation marks omitted). “If there is
evidence to justify a tefusal to direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

 

“In reviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its judgment for that of the
[AL]].” Mastro, 270 F.3d at 176 (internal brackets and quotation marks omitted). “Whete
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
ALJ’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cotrect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that in administrative proceedings,
“Ya] claimant for disability benefits beats the burden of proving a disability.” Hall v. Harris,
658 F.2d 260, 264 (4th Cir. 1981). In this context, “disability” means the “‘inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to tesult in death or which has lasted or can be expected
to last for a continuous petiod of not less than 12 months.” Id. (quoting 42 U.S.C.

§ 423) ()(A))

 

> «The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program .. . provides benefits to disabled persons who have contributed to the program while employed. The
Supplemental Security Income Program . . . provides benefits to indigent disabled persons. The statutory
definitions and the regulations . . . for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal citations omitted). —
“The Commissioner uses a five-step ptocess to evaluate disability claims.” | Hancock,
667 F.3d at 472 (citing 20 CFR. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a severe impairment; (3) had an impairment that met or equaled the
requitements of a listed impaitment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
fotecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits ate denied. The second step determines if the claimant is ‘severely’ disabled.
If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157, 159 4th Cir. 1990).

On the other hand, if a claimant carries his or het butden at each of the first two steps,
and establishes at step three that the impairment “equals or exceeds in severity one ot more
of the impaitments listed in Appendix I of the regulations,” then “the claimant is disabled.”
Mastto, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two, but falters at
step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or exceed a listed
impairment, the ALJ must assess the claimant’s residual function|al] capacity (RFC’).” Id. at

179.4 Step four then requires the AL] to assess whether, based on that RFC, the claimant can

 

“REC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that pursuant to the administrative regulations, the “RFC is an assessment of an individual's
ability to do sustained work-telated physical and mental activities in a work setting on a regular and continuing
basis . . . [which] means 8 houts a day, for 5 days a week, or an equivalent work schedule” (internal emphasis
and quotation marks omitted)). The RFC includes both a “physical exertional or strength limitation” that
assesses the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexettional limitations (mental, sensory, or skin impaitments).” Hall, 658 F.2d at 265. “RFC is to be

4
“perform past relevant work”; if so, the claimant does not qualify as disabled. Id. at 179-80.
However, if the claimant establishes an inability to return to priot work, the analysis proceeds

to the fifth step, which “requires the Commissioner to prove that a significant numbet of jobs

 

exist which the claimant could perform, despite [the claimant’s] impairments.” Hines, 453
F.3d at 563. In making this determination, the ALJ must decide “whether the claimant is able
to perform other work considering both [the claimant’s RFC] and [the claimant’s] vocational
capabilities (age, education, and past work experience) to adjust to a new job.” Hall, 658 F.2d
at 264-65. If, at this step, the Government cannot catty its “evidentiary burden of proving
that [the claimant] remains able to work other jobs available in the community,” the claimant

qualifies as disabled. Hines, 453 F.3d at 567.

 

I. DISCUSSION

In the present case, the ALJ found that Plaintiff had not engaged in “substantial gainful
activity” since April 1, 2012, her alleged onset date. Plaintiff therefore met her burden at step
one of the sequential evaluation process. At step two, the ALJ further determined that Plaintiff
suffered from the following severe impairments:

major depressive disorder, generalized anxiety disorder, and tight ear deafness
and tinnitus[.]

(Ir. at 14.) The AL] found at step three that none of these impairments, individually or in
combination, met or equaled a disability listing. (Tr. at 14-16.) Thetefore, the ALJ assessed

Plaintiffs RFC and determined that she could perform medium work but was excluded from

 

determined by the ALJ only after [the ALJ] considers all relevant evidence of a clatmant’s impairments and any
related symptoms (¢.g., pain).” Hines, 453 F.3d at 562-63.
work that tequites heating in both eats. He also found that Plaintiff required the following

mental restrictions:

simple, routine, repetitive tasks; unskilled work; low stress, meaning no constant

change in routine, no complex decision making, no crisis situations; no

production rate work; occasional interaction with the public, supervisors, and

coworkers; can stay on task for two hours at a time throughout the workday.
(Ir. at 16.) The ALJ found at step four of the sequential analysis that Plaintiffs past relevant
work exceeded her RFC. (Tr. at 20-21.) However, the ALJ further determined at step five
that, given Plaintiff's age, education, work experience, RFC, and the testimony of the
vocational expert as to these factors, she could perform her other jobs that exist in significant
numbers in the national economy. (I +. at 21-22.) Therefore, the ALJ concluded that Plaintiff
was not disabled under the Act. (I'r. at 22.)

Plaintiff now raises three challenges to the ALJ’s RFC assessment. First, she asserts
that “the AL] incorrectly evaluated [Plaintiff's] credibility by using a higher standard of proof
than sequired by relevant law.” (P1.’s Br. [Doc. #13] at 5.) Second, Plaintiff argues that “the
ALJ etted by failing to assipn any specific weight to medical opinions.” ([d. at 7.) Thitd, she
contends that the RFC limitation to medium work conflicts with the ALJ’s determination at
step four of the sequential analysis. (Id. at 14-16.) The Court will address each of Plaintiff's
contentions, but will begin with her challenge to the medical opinion evidence.

A. Medical Opinions

With regard to the opinion evidence, Plaintiff argues that AL] erred in failing to assign
“any specific weight” to the opinions of Plaintiffs treating psychiatrist, Dr. Laura Dunn, and

her therapist, Holly Britt-Watten, a licensed clinical social worker. ‘The “treating physician

tule,” as set out in 20 C.F.R. § 404.1527(0), generally requires an ALJ to give controlling weight

6
to the well-suppotted opinion of a treating soutce as to the nature and severity of a clatmant’s
impaitment, based on the ability of treating soutces to
provide a detailed, longitudinal picture of [the claimant’s] medical impairment(s)
[which] may bring a unique perspective to the medical evidence that cannot be
obtained from the objective medical findings alone or from reports of individual
examinations, such as consultative examinations or brief hospitalizations.
20 C.F.R. § 404.1527(c). However, if a treating soutce’s opinion is not “well-supported by
medically acceptable clinical and laboratory diagnostic techniques or is inconsistent with other

substantial evidence in the case record,” it is not entitled to controlling weight. Social Security

Ruling (“SSR”) 96-2p, 1996 WL 374188, at *5; 20 C.F.R. § 404.1527(c)(2); see also Craig, 76

 

F.3d at 590; Mastro, 270 F.3d at 178. Instead, the opinion must be evaluated and weighed

 

using all of the factors provided in 20 C.F.R. § 404.1527(¢)(2)@-(€)(6), including (1) the length
of the treatment relationship, (2) the frequency of examination, (3) the nature and extent of
the treatment relationship, (4) the supportability of the opinion, (5) the consistency of the
opinion with the record, (6) whether the source is a specialist, and (7) any other factors that
may suppott or contradict the opinion.

Where an ALJ declines to give controlling weight to a treating source opinion, he must
“sive good teasons in [his] . . . decision for the weight” assigned, taking the above factors into
account. 20 C.F.R. § 404.1527(c)(2). “This requires the AL] to provide sufficient explanation

2?

Thompson v. Colvin, No. 1:09CV278, 2014 WL

for ‘meaningful review’ by the coutts.

 

185218, at *5 (M.D.N.C. Jan. 15, 2014) (quotations omitted); see also SSR 96-2p (noting that
the decision “must contain specific reasons for the weight given to the treating soutce’s
medical opinion, suppotted by the evidence in the case record, and must be sufficiently specific

to make cleat to any subsequent reviewers the weight the adjudicator gave to the treating

7
soutce’s medical opinion and the reasons for that weight’”).> Such an explanation need not be
explicit. “Implicit assignments of weight can support meaningful review” so long as the AL]’s
opinion “make[s] clear that [he] ‘recognized and evaluated the treating relationships’ of medical
sources.” ‘Thomas vy. Comm’t of Soc. Sec., No. Civ. WDQ-10-3070, 2012 WL 670522, at *7
(D. Md. Feb. 27, 2012) (citations omitted). |

In the present case, the ALJ acknowledged that both Dr. Dunn and Ms. Britt-Warren
provided mental health treatment for Plaintiff for more than a decade.° He also acknowledged
that, on December 3, 2015, both providers completed one-page, check-box, “Mental Health
Medical Soutce Statements” in which they noted that Plaintiff suffered from significant
functional limitations. (It. at 18-19, 503-504.) Specifically, Dr. Dunn opined that Plaintiff
had the following mental limitations: “extreme difficulties in social functioning and
maintaining concentration, persistence, ot pace; would be off task twenty-five percent or more
of the workday; is incapable of even ‘low stress’ work, and would be absent more than four
days per month.” (Tr. at 18) (citing Tr. at 503). Immediately after recounting these opinions,
however, the AL] explained as follows:

A tteating source[’]s opinion is given controlling weight if supported by the

evidence as a whole; however, this opinion is not consistent with the evidence

as a whole, including Dt. Dunn’s treatment records. The undersigned notes
that [Plaintiff] told Dr. Dunn . . . in May 2013 that she saw no point in finding

 

5 The Court notes that for claims filed after March 27, 2017, the regulations have been amended and several of
the prior Social Security Rulings, including SSR 96-2p, have been rescinded. The new regulations provide that
the Social Security Administration “will not defer or give any specific evidentiary weight, including controlling
weight, to any medical opinion(s) or prior administrative medical finding(s), including those from your medical
sources.” 20 C.F.R. § 404.1520c. However, the claim in the present case was filed before Match 27, 2017, and
the Coutt has therefore analyzed Plaintiff's claims putsuant to the treating physician tule set out above.

6 Because Ms. Britt-Warten is a licensed clinical social worker, she does not meet the regulations’ definition of
a “treating source” whose opinion could be entitled to controlling weight. Nevertheless, her opinion is
“important and should be evaluated on key issues such as impaitment severity and functional effects, along
with other relevant evidence in the file.” SSR 06—-03p.

8
a job in Richmond since she planned to move. Later, in January 2015, Dr. Dunn
noted that [Plaintiff] seemed a little defensive when asked about whether or not
she was going to get a job now that her husband is retired. [Tr. at 569.] Dr.
Dunn did not indicate that [Plaintiff] could not work. These notations suggest
that Dr. Dunn thought [Plaintiff] could work.

Further, Dr. Dunn’s treatment records show that [Plaintiff] has situational
deptession. [Plaintiff] noted in August 2012 that she had one petiod of
depression in three months that lasted only a few days. [Tr. at 4681]
Overwhelmingly, Dr. Dunn speaks of [Plaintiffs] “low level of depression,”
noting that she does not have severe depression. [Tr. at 561, 563, 565, 567, 569,
571.] Dr. Dunn’s mental status examinations have routinely been benign. She
describes [Plaintiff] as having “a little bit of grief issues” and being “a little
dysphoric” and a “little tense[,]” but she has intact memory and concentration.
[Tr. at 471, 477, 479, 563, 565, 567, 573.] She only has panic attacks rarely to
occasionally. [T'r. at 479, 563.] In July 2015, [Plaintiff] noted that she was
satisfied with how things were working. Dr. Dunn noted that there are options
to augment medication if necessary, but [Plaintiff] does not seem to requite it.
[Tr. at 566.] [Plaintiff] had a “dip” in her mood after her father-in-law’s death,
but records from November 2015 and Match 2016 indicate that she was coming
back to her low-level depression with only a little dysthymia. [I'r. at 561, 563.
Dr. Dunn’s most recent teport from May 2016 indicates that [Plaintiff]
continues with mostly low-level depression., dysthymia. She has occasional
crying spells with a “little dip” in her mood, but she states that she feels better
and has improvement in her mood after she is done crying. [Plaintiff] reported
improved energy. Interests, motivation, and concentration wete “OK.” Dt.
Dunn noted that [Plaintiff] is more introverted than isolating. [Plaintiff] noted
that she had a couple panic attacks but she was not too overwhelmed. [Plaintiff]
was coopetative. Her mood showed a little bit of depression. Her affect did
not seem as dysthymic. He concentration and memory wete intact. She
displayed normal speech, thought processes, and psychomotor activity.
[Plaintiff] was not in acute distress and showed fait eye contact, [T'r. at 559.]
Dr. Dunn noted that [Plaintiff] is doing “pretty well” right now and continued
het same medications. [Tr. at 560.]

(Lr. at 18-19.)

Overall, the ALJ’s analysis clearly indicates that he discounted Dr. Dunn’s opinions to

the degree they were not supported by Dr. Dunn’s own treatment notes, which generally
showed mild to moderate symptoms, and the other evidence of record. In compatison, the

AL] gave “more weight to the State agency psychological consultants’ assessments,” agreeing,

9
based on the record as a whole, that Plaintiff “is able to maintain adequate concentration to
perform simple, routine, repetitive tasks in a low sttess setting” and that she “cannot do
ptoduction rate work.” However, the AL] also added a limitation “to occasional interaction
with the public, supervisors, and coworkers.” (T'r. at 20.) This additional testriction is in
accordance with the moderate social functioning limitations the ALJ assessed at step three of
the sequential analysis. Here again, he noted that, although Plaintiff demonstrated mote than
the mild difficulties assessed by the State agency consultants, the extreme limitation opined by
Dr. Dunn was not consistent with the evidence. (Tr. at 15.)

The AL] applied a similat rationale in discounting Ms. Britt-Warren’s form opinion.
Using the same, check-box form completed by Dr. Dunn, Ms. Britt-Warren indicated that
Plaintiff had marked restrictions in activities of daily living, marked difficulties in maintaining
social functioning, and marked difficulties in maintaining concentration, persistence, or pace.
(Tr. at 19, 502.) Ms. Britt-Warren further opined that Plaintiff could perform low stress work,
but that her symptoms would interfere with her ability to perform even simple work tasks
20% of the time and that her impaitments would cause her to be absent from work about four
days pet month. (id) After recounting these findings, the ALJ determined that “[t]he
evidence as a whole does not support this opinion,” indicating that the ALJ gave the opinion
little, if any, weight. He then explained his rationale for this decision at length:

As noted above, most of Dr. Dunn’s reports ate fairly benign. Records from

Ms. Britt-Warren show that ptior to 2014, [Plaintiff] came for sessions once or

twice pet week when she was in town ftom Richmond. The frequency of visits

to North Carolina increased after her mother’s death. [Tr. at 241-276.] They

worked on coping skills and gtief. In September 2012, [Plaintiff] saw Ms. Britt-

Warren while in town for her mother’s funeral and reported depressed mood

but no inctease in depressive symptoms. [T'r. at 269.] She saw Ms. Britt-Watten
multiple times in Februaty 2013 while in North Carolina dealing with her

10
mother’s estate. Over than month, her depression and anxiety steadily
improved. [Tt. at 252, 254.] [Plaintiff] mentioned a job possibility in Richmond.
(Tr. at 252] By July 2013, [Plaintiff] showed only slightly depressed affect and
mood. Ms. Britt-Watten noted that [Plaintiffs] anxiety and other symptoms
appeated to be within normal range given circumstances. [Tt. at 280.]

Once [Plaintiff] returned to North Carolina, her sessions were weekly. After a
couple months, her affect was slightly brighter and her mood less depressed.
(Tr. at 484.] By summer of 2014, she was doing well with a bright affect. [Tr.
at 664.] She went on a ttip with her in-laws. [Tr. at 669.] In December 2014,
[Plaintiff] had some increased difficulty with grief due to the holidays [Tr. at
670], but she was able to go on a ctuise in March 2015 [Tr. at 520] and then a
road trip out west in May 2016. [Plaintiff] reported that the Colorado trip went
better than she expected and she enjoyed it. Her affect was brighter and her
mood was improved. She reported slightly increased ability to engage with
others socially and leave the house with less anxiety. [Tr. at 672.] As of
September [2016], [PlaintifPs] mood was only slightly depressed. [Tr. at 638.]

(Ir. at 19-20.) Thereafter, the ALJ summarized his reasons for discounting the significant
limitations opined by Ms. Britt-Watren as follows:
Though [Plaintiff's] symptoms have vatied in intensity over the years, Ms. Britt-
Warten’s brief mental status examinations show that [Plaintiffs] affect is either
teactive and mood congtuent or slightly restricted, mood is euthymic ot
somewhat/slightly depressed, attitude is calm and cooperative. [Plaintiff] shows
no [un]usual movements ot psychomotor changes and her thoughts are clear
and goal directed.
(Ir. at 20.) Accordingly, as set out above, the ALJ assigned “more weight” to the State agency
opinions, which wete more consistent with the overall record, although he did include
additional RFC restrictions based on Plaintiffs testimony and the treating opinion evidence,
including social restrictions. Because the AL] clearly considered and discussed the factors set
out in 20 C.F.R. § 404.1527(¢)(2)@-(c)(6), including the length of the treatment relationships,

the frequency of examinations, the nature and extent of the treatment relationships, the

supportability of the opinions, and the consistency of the opinions with the record in implicitly

11
according little weight to both Dr. Dunn and Ms. Britt-Warten’s opinions, the Coutt finds no
error.

B. Credibility

Plaintiff next atgues that the AL] failed to apply the correct standard in evaluating her
subjective complaints. Under the applicable regulations, the ALJ’s decision must “contain
specific reasons for the weight given to the individual’s symptoms, be consistent with and
supported by the evidence, and be clearly articulated so the individual and any subsequent
reviewer can assess how the adjudicator evaluated the individual’s symptoms.” Social Security
Ruling 16—3p, Titles II and XVI: Evaluation of Symptoms in Disability Claims, SSR 16—3p,

2017 WL 5180304 (Oct. 25, 2017) (“SSR 16—3p”); see also 20 C.F-R. § 404.1529.’ In Craig v.

 

Chater, the Fourth Circuit addressed the two-part test for evaluating a claimant’s statements
about symptoms. Craig, 76 F.3d at 594-95. “First, there must be objective medical evidence
showing ‘the existence of a medical impaitment(s) which tesults from anatomical,
physiological, or psychological abnormalities and which could reasonably be expected to
ptoduce the pain or other symptoms alleged.” Id. at 594 (citing 20 C-F.R. § 404.1529(b)). If
the ALJ determines that such an impairment exists, the second part of the test then requires

him to consider all available evidence, including Plaintiffs statements about his pain or other

 

7 Social Security Ruling 16-3p eliminated use of the term “credibility” in reference to symptom evaluation,
effective March 28, 2016. The Social Security Administration has clarified that Social Security Administration
adjudicators “will apply this ruling when we make determinations and decisions on or after March 28, 2016”
and that “fw]hen a Federal court reviews our final decision in a claim, we expect the court will review the final
decision using the rules that were in effect at the time we issued the decision under review.” Soc. Sec. Ruling
16-3p, 2017 WL 510304, at *1, 13 n.27 (Oct. 25, 2017). Because the ALJ’s decision in this case was issued on
December 5, 2016, after March 28, 2016, Social Security Ruling 16-3p applies to it.

12
symptoms, in order to evaluate “the intensity and persistence of the claimant’s [symptoms],
and the extent to which [they] affects [her] ability to work.” Craig, 76 F.3d at 595.

This approach facilitates the AL]’s ultimate goal, which is to accurately determine the
extent to which Plaintiff's symptoms limit her ability to perform basic work activities. Relevant
evidence for this inquity includes Plaintiff's “medical history, medical signs, and laboratory
findings” Craig, 76 F.3d at 595, as well as the following factors set out in 20 C.FR.
§ 404.1529(c)(3):

(@) [Plaintiffs] daily activities;

(i) The location, duration, frequency, and intensity of [Plaintiffs] pain or other
symptoms;

(iii) Precipitating and aggravating factors;

(iv) The type, dosage, effectiveness, and side effects of any medication [Plaintiff]
take[s] or [has] taken to alleviate [her] pain or other symptoms;

(v) Treatment, other than medication, [Plaintiff] receive[s] or [has] received for
telief of [her] pain or other symptoms;

(vi) Any measutes [Plaintiff] use[s] or [has] used to relieve [her] pain ot other
symptoms (e.g., lying flat on [her] back, standing for 15 to 20 minutes every

hour, sleeping on a board, etc.); and

(vii) Other factors concerning [Plaintiffs] functional limitations and restrictions
due to pain ot other symptoms.

Where the ALJ has considered these factors and has heard Plaintiffs testimony and observed
her demeanor, the ALJ’s determination is entitled to deference. See Shively v. Heckler, 739

F.2d 987, 989 (4th Cir. 1984).

Here, the AL] determined that Plaintiffs “medically determinable impairments,”

including depression and anxiety, “could reasonably be expected to produce [her] alleged

13
symptoms,” but that Plaintiffs “statements concerning the intensity, persistence[,] and limiting
effects of these symptoms ate not entirely consistent with the medical evidence and other
evidence in the record for the reasons explained in this decision.” (Tr. at 18.) Therefore,
Plaintiff's challenge hinges on step two of the Craig analysis. It is undisputed that at step two,
the AL] should not reject a claimant’s statements “about the intensity and persistence of [her]
pain or othet symptoms or about the effect [her] symptoms have on [her] ability to work solely
because the available objective medical evidence does not substantiate [her] statements.” 20
CER. § 404.1529(¢)(2). Thus, “subjective evidence of [symptom] intensity cannot be
discounted solely based on objective medical findings.” Lewis v. Berryhill, 858 F.3d 858, 866
(4th Cir, 2017). However, it is also undisputed that a plaintiffs “symptoms . . . will be
determined to diminish [her] capacity for basic work activities [only] to the extent that [het]
alleged functional limitations and restrictions due to symptoms . . . can reasonably be accepted
as consistent with the objective medical evidence and other evidence.” 20 CFR.
§ 404.1529(c)(4). Thus, contrary to Plaintiffs argument, objective medical evidence and other
evidence in the record are “crucial to evaluating the intensity and persistence of a claimant’s

pain and the extent to which it impairs [his] ability to work.” Hines, 453 F.3d at 565 n.3

 

(quoting Craig, 76 F.3d at 595). “Although a claimant’s allegations about [her symptoms] may
not be discredited solely because they ate not substantiated by objective evidence of the
[symptoms or their] severity, they need not be accepted to the extent they ate inconsistent
with the available evidence, including objective evidence of the underlying impairment, and
the extent to which that impairment can reasonably be expected to cause the [symptoms] the

claimant alleges [she] suffers.” Id. (emphasis added); see also SSR 16—3p (“[O] bjective medical

 

14
evidence is a useful indicator to help make teasonable conclusions about the intensity and
petsistence of symptoms, including the effects those symptoms may have on the ability to
perform work-related activities.”’).

According to the regulatory guidance:

If an individual’s statements about the intensity, persistence, and limiting effects

of symptoms are consistent with the objective medical evidence and the other

evidence of record, we will determine that the individual’s symptoms ate mote

likely to reduce his or her capacities to perform work-related activities. ... In

contrast, if an individual’s statements about the intensity, persistence, and

limiting effects of symptoms ate inconsistent with the objective medical
evidence and the other evidence, we will determine that the individual’s
symptoms ate less likely to reduce his or her capacities to perform work-telated
activities.

SSR 16—3p.

In the present case, Plaintiff contends that, in finding her symptom complaints less-
than-fully credible, the ALJ improperly requited “objective proof of subjective complaints plus
a tecotd that is ‘persuasive of disability.”” (PL’s Br. at 7.) Plaintiff further argues that the ALJ
mischatacterized the record, and that “[Plaintiffs] treatment notes show she had ups and
downs fot several yeats with sevete symptoms throughout, and a complete lack of stability
despite rigorous therapy.” (Pl.’s Br. at 7.)

A review of the decision teveals that the ALJ acknowledged Plaintiffs “longstanding
anxiety and depression, which is mostly situational’ (T'r. at 18), and noted that her “symptoms
have vatied in intensity over the years” (Tr. at 20). He also chronicled Plaintiff's long treatment
history with both Dr. Dunn and Ms. Britt-Warren, as set out above. (Tt. at 18.) ‘However, in

setting out the relevant treatment notes chronologically over a petiod of several yeats, the AL]

emphasized that Plaintiffs symptoms were generally described as mild or “low level’ with

45
“dips” in mood due to situational stressors.such as the illness and death of Plaintiff's mother.
Despite such dips, the AL} noted the overall improvement in Plaintiffs symptoms over time,
as teflected in the records. (See Tr. at 18-20.) ‘The ALJ also noted that the records “do not
reference objective findings regarding memory or concentration,” and that Dr. Dunn’s records
“all indicate that [Plaintiff] has intact concentration and memory.” (Tt. at 15.) In addition,
the ALJ noted Plaintiff's reported reluctance to find a job, her ability to travel fairly extensively,
including a cruise, “a toad ttip out west,” and back and forth between Virginia and North
Carolina to cate for her mother and her mothet’s estate. ([d.) Plaintiffs previous long-term
job ended in 2009 when the company she worked for closed, and she subsequently assisted in
her mother’s cate for several yeats while attending college. (Tr. at 17.) The ALJ was entitled
to consider all of these factors under 20 C.F.R. § 404.1529(c)(3). Moreover, as Plaintiff herself
notes, the ALJ gave “more weight” to the findings of the State agency psychological
consultants, who found Plaintiff “fully credible,’ but nevertheless determined that she
temained capable of performing work in excess of the RFC ultimately assessed by the ALJ.
(It. at 20, 66, 68, 79, 81.) Accordingly, substantial evidence supports the ALJ’s credibility
determination.

C. RFC Conflict

Finally, Plaintiff contends that the ALJ failed to adequately explain why he limited
Plaintiff to medium work. In particular, Plaintiff argues that this determination conflicts with
the ALJ’s later finding that Plaintiff was incapable of returning to her past relevant work, which
is classified as light. However, as Defendant correctly points out, the ALJ did not find at step

four that Plaintiff was unable to perform her past relevant work as a result of her exertional

16
limitations. In fact, no providets opined that Plaintiff had any exertional limitations, and it
appeats that the AL] reduced Plaintiffs REC to medium work purely to Plaintiff's benefit.
Rather, the ALJ found Plaintiff unable to perform her past relevant work because the “mental
demands” of the work exceeded her RFC. (I’. at 21.) As such, the Court finds no basis for
remand.

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be AFFIRMED, that Plaintiffs Motion for Summary Judgment [Doc. #12] be
DENIED, that Defendant’s Motion for Judgment on the Pleadings [Doc. #14] be
GRANTED, and that this action be DISMISSED with prejudice.

This, the 19% day of August, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

17
